DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 06/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 7-8, and 19 are objected to because of the following informalities:  
“between primary ring” in Claim 1, Line 12 should read “between the primary ring”.
“0-rings” in Claim 7, Line 3 should read “O-rings” (letter “O” instead of number “0”).
“including primary ring” in Claim 8, Line 8 should read “including the primary ring”.
“biasing members” in Claim 8, Line 21 should read “biasing member”.
“a buffer gas pressure” in Claim 8, Line 26 should read “at a buffer gas pressure”.
“the back of the mating ring” in Claim 19 should read “the back of the primary ring”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20, respectively, of copending Application No. 17/152,997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
FOR CLAIM 1:
Current Application Claim 1
Application No: 17/152,997 Claim 1
A separation seal for preventing fluid from entering a dry gas seal surrounding a shaft of a rotating machine

A stator configured to be mounted around the shaft and configured to be fixedly attached to the rotating machine, the stator including a primary ring control chamber formed therein

A primary ring having a back


A first thrust ring at least partially within the primary ring control chamber and coupled to the porous primary ring

A mating ring coupled to the shaft that rotates with the shaft and relative to the primary ring


One or more biasing members that urge the primary ring toward the mating ring to form a seal interface between primary ring and the mating ring

The stator includes a passageway constructed and arranged to convey pressurized buffer gas at a gas pressure in normal operation to the primary ring control chamber

The primary ring is configured such that the pressurized buffer gas in the primary ring control chamber passes from the back of the primary ring, through the primary ring and to the seal interface

Buffer gas that reaches the seal interface passes, in normal operation, both radially inward and radially outward along the seal interface

The mating ring includes grooves formed on a face thereof, wherein in the event of a buffer gas delivery pressure reduction, the grooves pump gas from an inner diameter of the seal interface to an outer diameter of the seal interface
A separation seal for preventing fluid from entering a dry gas seal surrounding a shaft of a rotating machine

A stator configured to be mounted around the shaft and configured to be fixedly attached to the rotating machine, the stator including a primary ring control chamber formed therein; 

A porous primary ring formed of a porous material and having a back

A first thrust ring at least partially within the primary ring control chamber and coupled to the porous primary ring

A mating ring coupled to the shaft that rotates with the shaft and relative to the porous primary ring


One or more biasing members that urge the porous primary ring toward the mating ring to form a seal interface between porous primary ring and the mating ring

The stator includes a passageway constructed and arranged to convey pressurized buffer gas at a gas pressure in normal operation to the primary ring control chamber such that the pressurized buffer gas passes from the back of the porous primary ring, through the porous primary ring and to the seal interface; wherein buffer gas that reaches the seal interface passes, in normal operation, both radially inward and radially outward along the seal interface





The mating ring includes grooves formed on a face thereof, wherein in the event of a buffer gas delivery pressure reduction, the grooves pump gas from an inner diameter of the seal interface to an outer diameter of the seal interface.


Thus, it is apparent, for the broadening aspect, that Application No: 17/152,997 claim 1 includes features that are not in current application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since current application claim 1 is anticipated by Application No: 17/152,997 claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then current application claim 1 is obvious over Application No: 17/152,997 claim 1 with respect to the broadening aspect.
For dependent Claims 2-7, the recited limitations are contained in Application No: 17/152,997 claims 3-8, respectively.
FOR CLAIM 8: 
Current Application Claim 8
Application No: 17/152,997 Claim 9
An assembly for sealing a fluid in a rotating machine

A primary dry gas seal adapted and configured to surround a shaft of the rotating machine and prevent the fluid from exiting the rotating machine

A secondary seal connected to the primary dry gas seal adapted and configured to prevent a liquid from entering the dry gas seal

A stator configured to be mounted around the shaft and configured to be fixedly attached to the rotating machine, the stator including primary ring control chamber formed therein

A primary ring having a back


A split thrust ring at least partially within the primary ring control chamber and coupled to the primary ring, the split thrust ring including an inner ring and outer ring, wherein the inner ring is configured to move axially inboard relative to the outer ring in the event of an increase in the flow of the fluid through the primary dry gas seal

A mating ring coupled to the shaft that rotates with the shaft and relative to the primary ring; an outer ring biasing member that urges the outer ring and the primary ring toward the mating ring to form a seal interface between porous primary ring and the mating ring


An inner ring biasing members that urges the inner ring and the primary ring toward the mating ring; and one or more sealing elements disposed between the split thrust ring and the back of the primary ring and within the primary ring control chamber

The stator includes a passageway constructed and arranged to convey pressurized buffer gas a buffer gas pressure during normal operation to the primary ring control chamber; 

The primary ring is configured such that gas in the primary ring control chamber passes from the back of the primary ring, through the primary ring and to the seal interface.
An assembly for sealing a fluid in a rotating machine

A primary dry gas seal adapted and configured to surround a shaft of the rotating machine and prevent the fluid from exiting the rotating machine

A secondary seal connected to the primary dry gas seal adapted and configured to prevent a liquid from entering the dry gas seal

A stator configured to be mounted around the shaft and configured to be fixedly attached to the rotating machine, the stator including a primary ring control chamber formed therein

A porous primary ring formed of a porous material and having a back

A split thrust ring at least partially within the primary ring control chamber and coupled to the porous primary ring, the split thrust ring including an inner ring and outer ring, wherein the inner ring is configured to move axially inboard relative to the outer ring in the event of an increase in the flow of the fluid through the primary dry gas seal 

A mating ring coupled to the shaft that rotates with the shaft and relative to the porous primary ring; an outer ring biasing member that urges the outer ring and the porous primary ring toward the mating ring to form a seal interface between porous primary ring and the mating ring

An inner ring biasing members that urges the inner ring and the porous primary ring toward the mating ring; and one or more sealing elements disposed between the split thrust ring and the back of the porous primary ring and within the primary ring control chamber

The stator includes a passageway constructed and arranged to convey pressurized buffer gas a buffer gas pressure during normal operation to the primary ring control chamber such that gas passes from the back of the porous primary ring, through the porous primary ring and to the seal interface.


Thus, it is apparent, for the broadening aspect, that Application No: 17/152,997 claim 9 includes features that are not in current application claim 8.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since current application claim 8 is anticipated by Application No: 17/152,997 claim 9, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then current application claim 8 is obvious over Application No: 17/152,997 claim 9 with respect to the broadening aspect.
For dependent Claims 9-19, the recited limitations are contained in Application No: 17/152,997 claims 10-20, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation “the porous primary ring” in Line 8.  However, Claim 1 only discloses a “primary ring”, not a porous primary ring.
For the purposes of compact prosecution, “the porous primary ring” is being treated as reciting “the primary ring”.
Claim 2 recites the limitation "the carbon seal" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 2 nor Claim 1 (upon which Claim 2 depends) disclose a carbon seal.
For the purposes of compact prosecution, “the carbon seal” is being treated as reciting “the primary ring”.
Claims 3-7 are rejected due to their dependence upon rejected Claims 1-2.
Claim 16 discloses the limitation “the porous primary ring” in Line 1.  However, Claim 16 only discloses a “primary ring”, not a porous primary ring.
For the purposes of compact prosecution, “the porous primary ring” is being treated as reciting “the primary ring”.
Claim 17 recites the limitation "the porous carbon seal" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 17 nor Claims 16 or 8 (upon which Claim 17 depends) disclose a porous carbon seal.
For the purposes of compact prosecution, “the porous carbon seal” is being treated as reciting “the primary ring”.
Claim 18 is rejected due to its dependence upon rejected Claims 16-17.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  As stated in the Notice of Allowance for parent Application No: 17/152,997, the current application is deemed to be directed to a non-obvious improvement over the invention patented in US Patent No. 9,624,785.  The improvement is the separation seal comprising a stator configured to be mounted around the shaft and configured to be fixedly attached to the rotating machine, the stator including primary ring control chamber formed therein; a primary ring having a back; a first thrust ring at least partially within the primary ring control chamber and coupled to the primary ring; a mating ring coupled to the shaft that rotates with the shaft and relative to the porous primary ring; and one or more biasing members that urge the porous primary ring toward the mating ring to form a seal interface between the primary ring and the mating ring; wherein the stator includes a passageway constructed and arranged to convey pressurized buffer gas at a gas pressure in normal operation to the primary ring control chamber such that the pressurized buffer gas passes from the back of the primary ring, through the primary ring and to the seal interface; wherein buffer gas that reaches the seal interface passes, in normal operation, both radially inward and radially outward along the seal interface; wherein the mating ring includes grooves formed on a face thereof, wherein in the event of a buffer gas delivery pressure reduction, the grooves pump gas from an inner diameter of the seal interface to an outer diameter of the seal interface.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745